                       Case 17-11292-BLS           Doc 1094       Filed 05/06/19        Page 1 of 2



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                                  )   Chapter 11
         In re                                                    )
                                                                  )   Case No. 17-11292 (BLS)
         TANK HOLDINGS WIND-DOWN                                  )   Jointly Administered
         CORP., et al.,1                                          )
                                                                  )
                          Debtors.                                )

                 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                  MAY 8, 2019 AT 10:30 A.M. (EASTERN) BEFORE THE HONORABLE
                  BRENDAN L. SHANNON, 824 MARKET STREET, COURTROOM 1,
                           6th FLOOR, WILMINGTON, DELAWARE 198012

I.               MATTER GOING FORWARD:

                 1.     Final Fee Application of Baker Tilly Virchow Krause, LP, for Tax Services
                        Provider to the Debtors, for Compensation for Services Rendered and
                        Reimbursement of Expenses for the Period of August 9, 2018 Through March 27,
                        2019 [Filed 4/15/19; D.I. 1089]

                 Response Deadline:     May 6, 2019 at 4:00 p.m.

                 Related Documents: None.

                 Status: This matter is going forward.




     1
               The Debtors in these bankruptcy cases, along with the last four digits of each Debtor’s federal tax
     identification number are: Tank Holdings Wind-Down Corp. (4872); Tank Wind-Down Corp. (9554); Power Wind
     Down Corp. (9480). The Debtors’ headquarters were located at: 903 E. 104th Street, Suite 900, Kansas City, Missouri
     64131.

     2
              Any party participating telephonically must make arrangements through CourtCall by telephone (866-582-
     6878) or facsimile (866-533-2946), no later than 12:00 p.m. one business day prior to the hearing.


     IMPAC 6199080v.1
               Case 17-11292-BLS   Doc 1094   Filed 05/06/19     Page 2 of 2



 Dated: May 6, 2019                    POTTER ANDERSON & CORROON LLP
        Wilmington, Delaware
                                       /s/ R. Stephen McNeill
                                       Jeremy W. Ryan (DE Bar No. 4057)
                                       R. Stephen McNeill (DE Bar No. 5210)
                                       D. Ryan Slaugh (DE Bar No. 6325)
                                       1313 North Market Street, Sixth Floor
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 984-6000
                                       Facsimile: (302) 658-1192
                                       Email: jryan@potteranderson.com
                                                rmcneill@potteranderson.com
                                                rslaugh@potterandercon.com

                                         -and-

                                       HUGHES HUBBARD & REED LLP
                                       Kathryn A. Coleman, Esq.
                                       Christopher Gartman, Esq.
                                       One Battery Park Plaza
                                       New York, New York 10004-1482
                                       Telephone: (212) 837-6000
                                       Facsimile: (212) 422-4726
                                       Email: katie.coleman@hugheshubbard.com
                                               chris.gartman@hugheshubbard.com

                                       Counsel for the Debtors




IMPAC 6199080v.1
